Citation Nr: 1244345	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by chronic fatigue, to include undifferentiated connective tissue disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1977 to June 1981, and from January 1985 to June 1995, including service in the Southwest Asia theater of operations from December 20, 1990 to June 10, 1991 during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought.  The Veteran also appealed from that rating decision with respect to denied claims for service connection for Gulf War Syndrome, claimed as fatigue, muscle pain, joint pain, and trouble sleeping.

In an October 2011 decision the Board denied service connection for (1) fatigue, to include as due to an undiagnosed illness; and (2) joint pain, to include as due to an undiagnosed illness.  The Board at that time remanded to the RO claims for service connection for (1) muscle pain, to include as due to an undiagnosed illness; and (2) a sleep disorder, to include as secondary to service-connected disabilities. 

The Veteran appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, the Court granted a May 2011 Joint Motion for Partial Remand of the Appellant and the Secretary of VA (the Parties) to remand to the Board the appeal only as to that part of the October 2011 Board decision denying  service connection for fatigue.  

The Court set aside that part of the October 2011 Board decision that denied service connection for fatigue, to include as due to an undiagnosed illness; and remanded the appeal to the Board for necessary development and readjudication.  In accordance with the Joint Motion, the Court did not disturb that portion of the Board's decision that denied service connection for joint pain, to include as due to an undiagnosed illness.

The Board has recharacterized the issue to be consistent with the facts of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2011 Joint Motion for Partial Remand, the Parties noted that a VA examiner at a July 2006 VA examination had opined that the Veteran's "fatigue is most likely due to his undifferentiated connective tissue disease [(UCTD)] which is characterized by fatigue, generalized arthralgia, or joint pain."  

The Parties further noted that in the October 2011 decision, the Board denied service connection for fatigue, in reliance of that opinion, on the basis that the cause of the fatigue had been diagnosed, and therefore service connection for fatigue as due to an undiagnosed illness was not subject to presumptive service connection under applicable provisions.    

Under those provisions, compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2006, following such service. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As the cause of the fatigue has been diagnosed, service connection is not warranted based on these provisions.

In the May 2011 Joint Motion for Partial Remand, the Parties agreed, however, that a remand was necessary in order for the Board to adjudicate whether service connection is warranted for the diagnosed UCTD, associated with the Veteran's fatigue symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The unavailability of presumptive service connection does not preclude a Veteran from otherwise establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A remand is necessary in order for the RO to readjudicate the Veteran's claim for service connection in compliance with the Court's Order.  An examination is necessary to clarify whether any fatigue-related disability to include UCTD is caused or aggravated by service; is proximately due to or the result of a service-connected disability; or constitutes aggravation of a nonservice-connected disorder  proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Veteran must be given an opportunity to submit statements regarding the onset and continuity of relevant symptoms; and any additional pertinent treatment records not on file should be obtained 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records pertinent to the fatigue/ undifferentiated connective tissue disease service connection claim.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran; describing their impressions regarding the onset and chronicity of symptoms of fatigue or other  UCTD symptoms, including generalized arthralgia or joint pain, since service.  Provide the Veteran with an appropriate period of time for the receipt of such evidence.
  
3.  After completion of the above, schedule the Veteran for VA examination to determine the nature extent, onset and likely etiology of any disability manifested by chronic fatigue, to include UCTD, found to be present.  The claims file must be made available to and reviewed by the examiner.  All indicated studies are to be performed and all findings reported in detail.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service, and any  current relevant symptoms and diagnosis regarding the fatigue/ undifferentiated connective tissue disease condition.  

The examiner is to elicit from the Veteran a history of fatigue and other symptoms of undifferentiated connective tissue disease since during service.  Thereafter, the examiner must opine as to whether it is at least as likely as not that disability manifested by chronic fatigue, to include UCTD: 
(1) is related to or had its onset in service, or was aggravated; or 
 (2) is proximately due to or the result of a service-connected disability; or 
(3) constitutes aggravation of a disorder proximately due to or the result of a service-connected disability.  

All opinions must be supported by a thorough rationale.

4.  Then, following any additional development deemed appropriate, readjudicate the Veteran's claim.  If  the benefit sought is not granted, an appropriate supplemental statement of the case must be issued.  The Veteran and the representative must be afforded an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


